Title: From Alexander Hamilton to Samuel Hodgdon, 3 October 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir:
            New York October 3rd. 1799
          
          Your letter of the first instant has been delivered to me—
          I did not receive the letter of Col. Bentley as a complaint, but merely in the light of information; and it was with that view that I transmitted the extract.
          Your explanation of the matter is perfectly satisfactory—As however it is proper right, and tends to security that invoices should attend parcels of Clothing to their final destination  you will see the propriety of giving for the such instructions as will hereafter accomplish the object cause the thing to be done—
          With consideration I am, Sir
          Mr. Hodgon
        